Citation Nr: 1737465	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-04 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly compensation for a surviving spouse based on the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Donald E. Pollard, Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1959 to May 1962 and with the United States Army from May 1962 to September 1971, including service in the Republic of Vietnam.  The Veteran died in December 2001.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this case was later transferred to the RO in Houston, Texas.

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks service connection for the cause of the Veteran's death, which is listed on his death certificate as progressive respiratory insufficiency, polymicrobial pneumonia, and end stage chronic obstructive pulmonary disease (COPD).  The Appellant asserted at the May 2017 hearing as well as in the September 2011 notice of disagreement and March 2012 substantive appeal that the Veteran's COPD was caused by his exposure to Agent Orange, which is presumed based on his documented service in the Republic of Vietnam.  At the hearing, the Appellant further asserted that the Veteran was also exposed to fumes and gas during service, and highlighted portions of the Veteran's service treatment records documenting exposure and respiratory system complaints.  Finally, the Appellant cites to a May 2017 Affidavit from the Veteran's treating physician which indicates the Veteran may have had lung cancer that was not properly diagnosed.  Lung cancer is a presumptive condition related to exposure to herbicides (Agent Orange).

The record contains evidence of a current disability at the time of the Veteran's death, evidence of exposure to contaminants during service, and an indication that the exposure and disability may be related; however, the record does not contain medical evidence sufficient for the Board to decide the claim.  A remand is necessary in order to obtain a medical opinion regarding whether the Veteran's COPD is related to his service or if the Veteran had lung cancer that caused his death.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Finally, the aid and attendance issue is inextricably intertwined with the above remanded issue and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate VA examiner as to the etiology of the Veteran's COPD.  After reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD began in or is otherwise related to military service, to include exposure to herbicides (Agent Orange), fumes and gas.

The examiner should also opine as to whether it is at least as likely as not that the respiratory symptom complaints in the Veteran's service treatment records were initial manifestations of COPD.

Finally, the examiner should address the May 2017 affidavit from the Veteran's treating physician that suggests the Veteran may have had undiagnosed lung cancer.  Specifically, the examiner is asked to opine if it is at least as likely as not the Veteran had undiagnosed lung cancer and, if so, whether or not it caused the Veteran's death.

All opinions must be accompanied by a clear rationale and detailed explanation.  

2.  If the benefits sought on appeal remain denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




